263 F.2d 608
Paul GINSBURG, Plaintiff-Appellant,v.MUTUAL LIFE INSURANCE COMPANY OF NEW YORK, Defendant-Appellee.
No. 141.
Docket 25312.
United States Court of Appeals Second Circuit.
Argued January 15, 1959.
Decided January 28, 1959.

Appeal from the United States District Court for the Southern District of New York; Alexander Bicks, Judge.
Paul Ginsburg appeals from an order of the District Court refusing to vacate a prior order denying his motion for summary judgment and declaring the action "enjoined" because an unvacated interpleader injunction of another Federal Court prohibited further procedural steps toward recovery.
Paul Ginsburg, pro se.
Carl F. Hollander, New York City (Haughton Bell, New York City, on the brief), for defendant-appellee.
Before MEDINA, LUMBARD and BURGER, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Bicks, D.C., 170 F. Supp. 212.